Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see pg. 4-6, filed 10 Mar 2022, with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive in part. 
Regarding claim 1, Applicant argues, see pg. 4-5, that “Rothberg does not teach or suggest the claim elements of Claim 1 which are absent from Pagoulatos … these references do not show or suggest activating user controls needed for the exam which is to be performed. Such a feature is illustrated in Fig. 3 of the present application, which displays user controls including a volume trim tool, rotation cursors, and measurement calipers which are to be used for a cardiac diagnosis, as described on page 9, lines 9-25 of the specification, and are activated by the user control setting 48 in Fig. 1”. However, the Examiner respectfully disagrees. Neither the claim nor the specification explicitly defines “user controls” recited in claim 1 as “a volume trim tool, rotation cursors, and measurement calipers”. Therefore, a broadest reasonable interpretation of “user controls” without importing the specification of the instant application includes any display button shown or made active. As noted in the 35 U.S.C. 103 rejection of claim 1 below, Rothberg discloses a computing device configured to activate “Confirm” and “View Possible Treatments” buttons on a display in response to obtaining a suitable ultrasound image (Fig. 7E-H: “Confirm” and “View Possible Treatments” buttons and [0217]-[0219]: When a suitable image is obtained, “Confirm” and “View Possible Treatments” buttons are activated for operator input). See the 35 U.S.C. 103 rejection of claim 1 below.
Regarding claim 7, Applicant argues, see pg. 5, that claim 7 is patentable over at least Pagoulatos, Rothberg, and Hedlund. However, the Examiner respectfully disagrees. As noted above for claim 1, neither the claim nor the specification defines “user controls” and a broadest reasonable interpretation of “user controls” without importing the specification of the instant application includes any display button shown or made active. As noted in the 35 U.S.C. 103 rejection of claim 7 below, Pagoulatos at least discloses identifying an anatomy in an ultrasound image by a neural network model ([0048]-[0050]) and Rotheberg at least discloses a user control (Fig. 7E-H: “Confirm” and “View Possible Treatments” buttons) configured to be activated in response to identification of an anatomy in an ultrasound image ([0217]-[0219]: When a suitable image is obtained, “Confirm” and “View Possible Treatments” buttons are activated for operator input) and a display adapted to display the activated user control (Fig. 7E-H: “Confirm” and “View Possible Treatments” buttons). Therefore, a combination of at least Pagoulatos and Rotheberg discloses the amended limitation “a user control configured to be activated …” of claim 7. See the 35 U.S.C. 103 rejection of claim 7 below.
Regarding claim 9, Applicant argues, see pg. 5-6, that “The segmentation (of Chen) appears as tracings of fetal anatomy … It is respectfully submitted that this illustration does not meet the terms of Claim 9”. However, the Examiner respectfully disagrees. The claim broadly recites the limitation “the identified anatomy determined by the neural network model” without defining “the identified anatomy”. Therefore, a broadest reasonable interpretation of “the identified anatomy” without importing the specification of the instant application includes any anatomy identified by a neural network, including Chen’s fetal anatomy identified by a neural network model (Fig. 3: detection and segmentation results from different neural network architectures (circles) and 3.4 Evaluation and Comparison). See the 35 U.S.C. 103 rejection of claim 9 below.
Regarding new claim 16, Applicant argues, see pg. 6, that “Newly added Claim 16 recites that the display is further adapted to display ultrasound images annotated with activated user control graphics. An example of this feature is shown in Fig. 2 of the drawings and discussed on page 9 of the specification, where it is explained that an activated calipers graphic 24 has been placed over a cardiac image so that the user can use it to make a measurement of myocardial wall thickness”. However, the Examiner respectfully disagrees. Again, neither the claim nor the specification explicitly defines “activated user control graphics” recited in claim 16, thus a broadest reasonable interpretation of “activated user control graphics” without importing the specification of the instant application includes any graphics shown on an ultrasound image. Additionally, Rothberg discloses at least in Fig. 7E-F, ultrasound images 726/730 annotated with two ringed crosses on a heart, or activated user control graphics, in response to capturing ultrasound images for an examination of a heart ([0217]-[0219]). See the 35 U.S.C. 103 rejection of claim 16 below.

Status of Claims
Claims 1-3, 7-9, and 16 are currently examination. Claim 16 has been newly added since the Non-Final Office Action of 22 Dec 2021. 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “a user control configured to be activated in response to identification of the anatomy in an ultrasound image by the neural network model, and further wherein the display is adapted to display the activated user control”. First, it is unclear whether “a user control” recited in the limitation is one of or different from “user controls” configured to be activated by the settings controller recited in claim 1. Second, it is unclear whether “the activated user control” is referring to: a) one of “user controls” configured to be activated by the setting controller recited in claim 1; b) “a user control configured to be activated” recited in claim 7; or c) otherwise. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “one of the user controls is configured to be activated in response to identification of the anatomy in an ultrasound image by the neural network model, and further wherein the display is adapted to display the one activated user control”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pagoulatos et al. (US Patent Pub No. 2017/0262982: Provisional App No. 62305980 and 62313601 disclose cited subject matter and have effective filing dates of 09 Mar 2016 and 25 Mar 2016, respectively) - hereinafter referred to as Pagoulatos - in view of Rothberg et al. (US Patent Pub No. 2017/0360412: Provisional App No. 62352382, 62384187, and 62384144 disclose cited subject matter and have effective filing dates of 20 Jun 2016, 06 Sep 2016, and 06 Sep 2016, respectively) - hereinafter referred to as Rothberg - and Hedlund et al. (US Patent Pub No. 2017/0143312: Priority date of 03 Sep 2014) - hereinafter referred to as Hedlund.
Regarding claim 1, Pagoulatos discloses an ultrasonic diagnostic imaging system (Fig. 4: ultrasound imaging device 110) for identifying anatomy in ultrasound images using deep learning ([0023]: utilizing artificial intelligence approach, determining whether acquired ultrasound images accurately depict/represent a desired view of a patient's organ; [0034]: artificial intelligent machines employ deep learning) comprising:
an ultrasound probe (ultrasound probe 118) adapted to acquire ultrasound image signals ([0029]-[0030]: ultrasound probe 118 driven by ultrasound imaging device 110 to receive echo signals to form ultrasound images);
an image processor (one or more processors 116; [0027]), coupled to the probe (Fig. 1), which is adapted to produce ultrasound images ([0030]: signals received to form ultrasound images);
a neural network model (ultrasound image recognition module 300; [0048]: implement convolutional neural network) stored in a non-transitory computer-readable memory (ultrasound image recognition module provided within ultrasound imaging device 110; [0027]: ultrasound imaging device 110 include memory 114) and adapted to receive the ultrasound images ([0033]: receives ultrasound images acquired from ultrasound imaging device 110) and to identify anatomy in the ultrasound images through a deep learning technique ([0048]: implement convolutional neural network; [0049]-[0050]: ultrasound recognition module determines whether a received ultrasound image represents clinically desirable view or non-clinically desirable view of a heart); and
a user control settings controller (user interface 410 including touchscreen display 112; Fig. 4) coupled to the neural network model ([0054]: user interface allows a user to control or communicate with ultrasound imaging device 110 and ultrasound imaging device communicates with ultrasound image recognition module 120), the settings controller configured to obtain a user input of imaging system settings for an exam of the identified anatomy ([0054]: user via input display 112 selects view of an organ/mode of operation); and
a display (display 112) adapted to display the ultrasound images ([0030]: ultrasound images displayed by display 112), the system settings ([0054]: a plurality of views presented to the user to be selected via display 112), and the identified anatomy ([0054]: a plurality of clinically desirable views of a heart from ultrasound recognition module presented to user; [0049]-[0050]: ultrasound recognition module determines whether a received ultrasound image represents clinically desirable view or non-clinically desirable view of a heart).
Pagoulatos does not explicitly disclose:
acquire live ultrasound images signals; and
the settings controller configured to obtain imaging system settings and activate user controls for an exam of the identified anatomy.
Rothberg, however, discloses:
acquiring live ultrasound image signals (Fig. 12: act 1202; [0101]: real-time measurement prediction of ultrasound imaging by comparing the received ultrasound image data with trained model data to predict, in real time, a landmark of the received ultrasound image data; and [0248]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pagoulatos’s acquisition of ultrasound images to include Rothberg’s acquisition of live ultrasound images. The motivation for the combination would have been to allow a “real-time measurement prediction of ultrasound imaging,” as taught by Rothberg ([0101]). 
	Hedlund further discloses:
a settings controller configured to obtain imaging system settings for an exam of identified image feature (Fig. 3 and [0055]-[0058]: based on image data from the ultrasound image processor 26, the expert unit 28 is configured to automatically adjust parameters in the transmitter/receiver 23 and/or ultrasound image processor 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pagoulatos’s ultrasound imaging system to include Hedlund’s automatic adjustment of image system settings. The motivation for the combination would have been “By automating the control of system parameters of the ultrasound imaging system 20, the efficiency, reproducibility and user-friendliness of the ultrasound imaging system 20 can be significantly improved and enhanced in comparison with a manual system,” as taught by Hedlund ([0055]).
Rothberg additionally discloses:
a settings controller (computing device 702) configured to activate user controls for an exam of identified anatomy (Fig. 7E-H: “Confirm” and “View Possible Treatments” buttons and [0217]-[0219]: When a suitable image is obtained, “Confirm” and “View Possible Treatments” buttons are activated for operator input).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pagoulatos’s ultrasound imaging system to include Rothberg’s activation of user controls. The motivation for the combination would have been to allow “the operator may confirm the (image) acquisition,” as taught by Rothberg ([0217]), in proceeding a medical examination. 
Regarding claims 2-3 and 8, Pagoulatos in view of Rothberg and Hedlund discloses all limitations of claim 1, as discussed above, and Pagoulatos further discloses:
the neural network model (ultrasound recognition module 12) is further adapted to identify a view of the anatomy of an ultrasound image ([0049]-[0050]: ultrasound recognition module determines whether a received ultrasound image represents clinically desirable view or non-clinically desirable view of a heart) (claims 2-3);
the identified view is one of a two-chamber view, a three-chamber view, a four-chamber view, a long axis view, or a short axis view ([0050]: 2-chamber apical view or 3-chamber apical view) (claim 3); and
a training image memory (image knowledge database 122; Fig. 1) storing training images for the neural network model ([0042]: ultrasound image knowledge 230 from training images 210 stored in ultrasound image knowledge database 122; [0035]: image knowledge database 122 stored in any computer-readable storage medium) (claim 8).
Regarding claim 7, Pagoulatos in view of Rothberg and Hedlund discloses all limitations of claim 1, as discussed above, and Pagoulatos discloses:
identifying the anatomy in an ultrasound image by the neural network model ([0048]: implement convolutional neural network; [0049]-[0050]: ultrasound recognition module determines whether a received ultrasound image represents clinically desirable view or non-clinically desirable view of a heart).
Pagoulatos does not disclose:
a user control configured to be activated in response to identification of the anatomy, and
wherein the display is adapted to display the activated user control.
Rothberg, however, discloses:
a user control configured to be activated in response to identification of an anatomy (Fig. 7E-H and [0217]-[0219]: When a suitable image is obtained, “Confirm” and “View Possible Treatments” buttons are activated for operator input), and
wherein the display (display 706) is adapted to display the activated user control (Fig. 7E-H and [0217]-[0219]: “Confirm” and “View Possible Treatments” buttons).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pagoulatos’s ultrasound imaging system to include Rothberg’s activation of user controls and display of activated user controls. The motivation for the combination would have been to allow “the operator may confirm the (image) acquisition,” as taught by Rothberg ([0217]), via a user interface in proceeding a medical examination.
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pagoulatos in view of Rothberg and Hedlund, as applied to claim 1 above, and further in view of Chen et al. (Chen et al. (02 Oct 2016). Iterative Multi-domain Regularized Deep Learning for Anatomical Structure and Detection and Segmentation from Ultrasound Images. MICCAI 2016, Part II, LNCS 9901, pp. 487-495. Doi: 10.1007/978-3-319-46723-8_56) - hereinafter referred to as Chen.
Regarding claim 9, Pagoulatos in view of Rothberg and Hedlund discloses all limitations of claim 1, as discussed above, and Pagoulatos discloses:
the display (display 112) is adapted to display the ultrasound images ([0030]: ultrasound images displayed by display 112).
Pagoulatos does not explicitly disclose:
the display is further adapted to display ultrasound images annotated with the identified anatomy determined by the neural network model.
Chen, however, discloses:
displaying ultrasound images annotated with identified anatomy determined by a neural network model (Fig. 3: detection and segmentation results from different neural network architectures (circles) and 3.4 Evaluation and Comparison).
It is noted that Chen discloses in in Fig. 3 "detection and segmentation results from different methods (neural network architectures or FCN's labeled at bottom right corner)" in circles, and Chen's ultrasound images with the results, or circles, shown in Fig. 3 discloses displaying ultrasound images annotated with the identified anatomy (circles in Fig. 3) determined by the neural network model (FCN's labeled at bottom right corner).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paoulatos’s display to include Chen’s display of ultrasound images annotated with anatomy determined by a neural network model. The motivation for the combination would have been to “taking advantage of a fully convolutional network, which is formulated as an end-to-end learning framework of detection and segmentation,” as taught by Chen (Abstract).
Regarding claim 16, Pagoulatos in view of Rothberg, Hedlund, and Chen discloses all limitations of claim 9, as discussed above, and Pagoulatos does not disclose:
wherein the display is further adapted to display ultrasound images annotated with activated user control graphics.
	Rothberg, however, discloses:
a display (display 706) is adapted to display ultrasound images annotated with activated user control graphics (Fig. 7E-F: ultrasound images 726/730 annotated with two ringed crosses).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pagoulatos’s display to include Rothberg’s display of ultrasound images annotated with graphics. The motivation for the combination would have been to allow “the operator may confirm the acquisition (of area of interest for EF for the subject),” as taught by Rothberg ([0217]-[0218]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799